DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-19 are allowed. 
The present invention is directed to new and improved approaches for developing new training datasets useful for specific novel ML applications are desirable.  Each independent claim identifies the uniquely distinct features:
a first environmental sensor; and 
a first machine readable medium including first instructions which, when executed by the training data collection device, cause the training data collection device to: 
receive first training event detection data for identifying events of a first 
event type based on at least environmental data of a first environmental data type; 
based on the received first training event detection data, configure a training event detector included in the device to identify events of the first event type based on at least environmental data of the first environmental data type; 
obtain first environmental data of the first environmental data type based at least on a first measurement performed by the first environmental sensor at a first time; obtain second environmental data of a second environmental data type based on at least one or more measurements performed by a second environmental sensor, wherein the second environmental data type is different than the first environmental data type; 
automatically determine, based on at least applying the configured training event detector to the first environmental data, that a first event occurred at about the first time; 
automatically select a first subportion of the second environmental data based on at least the first subportion of the second environmental data corresponding to the first measurement performed by the first environmental sensor; and generate training data based on at least the selected first subportion of the second environmental data.

The closest prior art, US 2018/0306609 A1 (“Agarwal et al.”), fail to anticipate or render obvious at least the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664